             Case 1:19-cv-08021 Document 1 Filed 08/28/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BERNHARD KUHMSTEDT,

                                Plaintiff,                    Docket No. 1:19-cv-8021

        - against -                                           JURY TRIAL DEMANDED

 BIRCHBOX, INC.

                                Defendant.


                                          COMPLAINT

       Plaintiff Bernhard Kuhmstedt (“Kuhmstedt” or “Plaintiff”) by and through his

undersigned counsel, as and for his Complaint against Defendant Birchbox, Inc. (“Birchbox” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of the American boy band NSYNC, owned and registered by

Kuhmstedt, a professional photographer. Accordingly, Kuhmstedt seeks monetary relief under

the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant transacts

business in New York.
             Case 1:19-cv-08021 Document 1 Filed 08/28/19 Page 2 of 4




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Kuhmstedt is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at

Westermuehlstr 3, Munich 80469.

       6.      Upon information and belief, Birchbox is a foreign business corporation duly

organized and existing under the laws of the State of Delaware, with a place of business at 16

Madison SQ West, New York, New York 10010. Upon information and belief, Birchbox is

registered with the New York Department of Corporations to do business in New York. At all

times material, hereto, Birchbox has owned and operated a website at the URL:

www.Birchbox.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Kuhmstedt photographed the American boy band NSYNC (the “Photograph”). A

true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Kuhmstedt is the author of the Photograph and has at all times been the sole

owner of all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-164-958.

       B.      Defendant’s Infringing Activities

       11.     Birchbox ran an article on the Website entitled Are We Wearing White After

Labor Day? You Betcha. See: www.BirchBox.com/guid/article/wear-white-after-labor-day. A
              Case 1:19-cv-08021 Document 1 Filed 08/28/19 Page 3 of 4




true and correct copy and a screenshot of the Photograph on the Website is attached hereto as

Exhibit B.

       12.     Birchbox did not license the Photograph from Plaintiff for its article, nor did

Birchbox have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST BIRCHBOX)
                               (17 U.S.C. §§ 106, 501)

       14. Plaintiff incorporates by reference each and every allegation contained in Paragraphs

1-12 above.

       15. Birchbox infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Birchbox is not, and has never been, licensed

or otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       16.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       17.     Upon information and belief, the foregoing acts of infringement by Birchbox have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       18.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Birchbox be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;
             Case 1:19-cv-08021 Document 1 Filed 08/28/19 Page 4 of 4




       2.     Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits, gains or

              advantages of any kind attributable to Defendant’s infringement of Plaintiff’s

              Photograph;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded punitive damages for copyright infringement;

       5.     That Plaintiff be awarded attorney’s fees and costs;

       6.     That Plaintiff be awarded pre-judgment interest; and

       7.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       August 27, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                  Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York
                                                            Tel: 516-233-1660
                                                            RL@LiebowitzLawFirm.com

                                                     Attorneys for Plaintiff Bernhard Kuhmstedt
